DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 5, 8 - are rejected under 35 U.S.C. 103 as being unpatentable over Koezuka et al., US 2017/0104090 (listed in IDS filed on 04/20/2021).
In re Claim 1, Koezuka discloses a semiconductor device (Figs. 3) comprising: a first insulating layer 104; a semiconductor layer 108 comprising indium, gallium, and oxygen ([0169 -0199], the semiconductor layer 108 being over the first insulating layer 104; a second insulating layer 110 having a stacked-layer structure in which a first insulating film 110a, a second insulating film 110b, and a third insulating film 110c are stacked in this order (Fig. 3D), the second insulating layer 110 being over the semiconductor layer 108; and a first conductive layer 112 over the second insulating layer 110, wherein the first insulating film 110a, the second insulating film 110b, and the third insulating film 110c each comprise an oxide, wherein the first insulating film 110a comprises a portion in contact with the semiconductor layer 108, and wherein the semiconductor layer 108 comprises a region having an indium content percentage (1+ α) higher than a gallium content percentage (1- α) (for example, a composition of [In]:[(M=Ga)]:[Zn] marked as B in Fig. 39A) (Figs. 3 and 39; [0128-0248]). It would have been obvious to one of ordinary skill in the semiconductor art at the time the invention was made to use the semiconductor layer 108  having an indium content percentage since it was known in the art that an oxide semiconductor having a high content of indium has higher carrier mobility (See Koezuka: [0185]). (MPEP2144.I.)
In re Claim 2, Koezuka discloses the semiconductor device according to claim 1, wherein the semiconductor layer comprises zinc, and wherein the semiconductor layer 108 comprises a region having a zinc content percentage (shown as [Zn] in Fig. 39) higher than a gallium content percentage shown as [M] in Fig. 39 ([0169 -0177]).
In re Claim 3, Koezuka discloses the semiconductor device according to claim 1, further comprising a metal oxide layer 111 between the second insulating layer 110 and the first conductive layer 112, wherein the metal oxide layer 111 comprises one or more elements selected from aluminum, hafnium, indium, gallium, and zinc ([0227-0231]).
In re Claim 4, Koezuka discloses all limitations of claim 4 except for that the metal oxide layer 111 comprises indium, and wherein the metal oxide layer 111 and the semiconductor layer 108 have substantially the same indium content percentage. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the metal oxide layer 111 comprising indium, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07). And it would have been obvious to one of ordinary skill in the semiconductor art at the time the invention was made to use the metal oxide layer 111 and the semiconductor layer 108 having substantially the same indium content percentage since it was known in the art that the usage the same indium content percentage simplifies the manufacturing process. (MPEP2144.I.)
In re Claim 5, Koezuka discloses the semiconductor device according to claim 1, wherein the first insulating film 104 is formed at the second insulating film 110 (Figs. 3). The applicant’s claim 5 does not distinguish over the Koezuka’s reference regardless of the process used to form the first insulating film 104 is formed at a lower deposition rate than the second insulating film 110, because only the final product is relevant, not the recited the deposition rate. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d 1097 (Fed. Cir, 2006 (“While the process set forth in the product-by-process claim may be new, that novelty can only be captured by obtaining a process claim.”)
Note that when “product by process” claiming is used to describe one or more limitations of a claimed product, the limitations so described are limitations of the claimed product per se, no matter how said product is actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 706.03(e).
The Federal Circuit recently revisited the question of whether a “product by process” claim can be anticipated by a reference that does not recite said process. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d at 1100. The Federal Circuit cited with approval this Office’s current statement of the law, found in MPEP § 2113: 
[Even] though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Id. at 1101. The Federal Circuit held this statement to be consistent with its own views on this topic, as well as various Supreme Court rulings, notably Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 373 (1938) (“Although in some instances a claim may validly describe a new product with some reference to the method of production, a patentee who does not distinguish his product from what is old except by reference, express or constructive, to the process by which he produced it, cannot secure a monopoly on the product by whatever means produced.”). Id.
In re Claim 8, Koezuka discloses a semiconductor device comprising: a first insulating layer 104 (Figs. 3); a semiconductor layer 108 comprising indium and oxygen, the semiconductor layer being over the first insulating layer 104; a second insulating layer 110 having a stacked-layer structure in which a first insulating film 110a, a second insulating film 110b, and a third insulating film 110c are stacked in this order, the second insulating layer 110  being over the semiconductor layer 105; and a first conductive layer 112 over the second insulating layer 110, wherein the semiconductor layer 108, wherein the first insulating film 110a, the second insulating film 110b, and the third insulating film 110c each comprise an oxide, and wherein the first insulating film 104 comprises a portion in contact with the semiconductor layer 108 (Figs. 3 and 39; [0128-0248]). 
Koezuka does not explicitly state that the semiconductor layer 108 does not comprise gallium while Koezuka indicates that the semiconductor layer 108 “contains indium, an element M, and zinc is considered. The element M is aluminum, gallium, yttrium, tin, or the like. Alternatively, the element M can be boron, silicon, titanium, iron, nickel, germanium, zirconium, molybdenum, lanthanum, cerium, neodymium, hafnium, tantalum, tungsten, magnesium, or the like.” [0172]). Therefore due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the semiconductor layer 108 without gallium, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07). 
In re Claim 9, Koezuka discloses the semiconductor device according to claim 8, wherein the semiconductor layer 108 comprises zinc (Figs. 39; [0169-0188]).
In re Claim 10, Koezuka discloses the semiconductor device according to claim 8, further comprising a metal oxide layer 111 between the second insulating layer 110 and the first conductive layer 112, wherein the metal oxide layer 111 comprises one or more elements selected from aluminum, hafnium, indium, gallium, and zinc ([0227-0231]).
In re Claim 11, Koezuka discloses all limitations of claim 11 except for the metal oxide layer 111 comprises indium, and wherein the metal oxide layer 111 and the semiconductor layer 107 have substantially the same indium content percentage. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the metal oxide layer 111 comprising indium, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07). And it would have been obvious to one of ordinary skill in the semiconductor art at the time the invention was made to use the metal oxide layer 111 and the semiconductor layer 108 having substantially the same indium content percentage since it was known in the art that the usage the same indium content percentage simplifies the manufacturing process. (MPEP2144.I.)
In re Claim 12, Koezuka discloses semiconductor device according to claim 8, wherein the first insulating film 104 is formed at the second insulating film 110. The applicant’s claim 12 does not distinguish over the Koezuka’s reference regardless of the process used to form the first insulating film 104 is formed at a lower deposition rate than the second insulating film 110, because only the final product is relevant, not the recited the deposition rate. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d 1097 (Fed. Cir, 2006 (“While the process set forth in the product-by-process claim may be new, that novelty can only be captured by obtaining a process claim.”)
Note that when “product by process” claiming is used to describe one or more limitations of a claimed product, the limitations so described are limitations of the claimed product per se, no matter how said product is actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 706.03(e).
The Federal Circuit recently revisited the question of whether a “product by process” claim can be anticipated by a reference that does not recite said process. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d at 1100. The Federal Circuit cited with approval this Office’s current statement of the law, found in MPEP § 2113: 
[Even] though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Id. at 1101. The Federal Circuit held this statement to be consistent with its own views on this topic, as well as various Supreme Court rulings, notably Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 373 (1938) (“Although in some instances a claim may validly describe a new product with some reference to the method of production, a patentee who does not distinguish his product from what is old except by reference, express or constructive, to the process by which he produced it, cannot secure a monopoly on the product by whatever means produced.”). Id.
Allowable Subject Matter
Claims 6-7 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for indicating allowable subject matter
In re Claim 6: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 6 as: “wherein the first insulating layer has a stacked-layer structure in which a fourth insulating film, a fifth insulating film, a sixth insulating film, and a seventh insulating film are stacked in this order, wherein the seventh insulating film comprises oxygen, and wherein the fourth insulating film, the fifth insulating film, and the sixth insulating film each comprise nitrogen”, in combination with limitations of Claim 1 on which it depends.
In re Claim 13: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 13 as: “wherein the first insulating layer has a stacked-layer structure in which a fourth insulating film, a fifth insulating film, a sixth insulating film, and a seventh insulating film are stacked in this order, wherein the seventh insulating film comprises oxygen, and wherein the fourth insulating film, the fifth insulating film, and the sixth insulating film each comprise nitrogen”, in combination with limitations of Claim 8 on which it depends.

Claims 15 -27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 15, prior-art fails to disclose a semiconductor structure “wherein the second semiconductor layer comprises indium, zinc, gallium, and oxygen, and wherein the first semiconductor layer comprises a region having a higher indium content percentage than the second semiconductor layer.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 22, prior-art fails to disclose a semiconductor structure “wherein the first semiconductor layer comprises indium and oxygen, wherein the second semiconductor layer comprises indium, zinc, gallium, and oxygen, and wherein the first semiconductor layer comprises a region having a higher indium content percentage than the second semiconductor layer.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893